TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00501-CV



                                         T. D., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 169TH DISTRICT COURT OF BELL COUNTY
    NO. 323928, THE HONORABLE CARI L. STARRITT-BURNETT, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant T. D. filed his notice of appeal on October 1, 2021. The appellate

record was complete on November 30, 2021, making appellant’s brief due on December 20,

2021. On December 20, 2021, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Bobby Dale Barina to file

appellant’s brief no later than January 19, 2022. If the brief is not filed by that date, counsel may

be required to show cause why he should not be held in contempt of court.
              It is ordered on December 23, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly




                                               2